134 No v., Advance Opinion g`g ,
                         IN THE COURT OF APPEALS OF THE STATE OF NEVADA


                   SAYEDBASHE SAYEDZADA,                                  No. 71731
                   Appellant,
                   vs.                                                          FILED
                   THE STATE OF NEVADA,
                   Respondent.
                                                                                MAY 2 if 2018
                                                                                     ETFI A. BROWN
                                                                                          NVIX"
                                                                           BY
                                                                                CHIEF Dc Y CLERK

                               Appeal from a judgment of conviction, pursuan o a jury
                   verdict, of 13 counts of possession of credit or debit card without
                   cardholder's consent. Eighth Judicial District Court, Clark County . William
                   D. Kephart, Judge.
                               Affirmed.


                   Philip J Kohn, Public Defender, and Tyler C. Gaston and Deborah L.
                   Westbrook, Deputy Public Defenders, Clark County,
                   for Appellant.

                   Adam Paul Laxalt, Attorney General, Carson City; Steven B. Wolfson.
                   District Attorney, John Thomas Jones, Chief Deputy District Attorney, and
                   Charles W. Thoman, Deputy District Attorney, Clark County,
                   for Respondent.




                   BEFORE SILVER, C.J., TAO and GIBBONS, JJ.

                                                    OPINION
                   By the Court, SILVER, C.J.:
                               Sayedbashe Sayedzada was arrested after a security guard
                   discovered Sayedzada hiding a woman's purse under his shirt; police later
                   determined the purse had been stolen. The State charged Sayedzada with
COURT OF APPEALS
        OF
     NEVADA


(0) 19475                                                                           IB 90111-1-1
                   possession of a credit or debit card without the cardholder's consent. The
                   case went to trial, and during voir dire, Sayedzada challenged several
                   prospective jurors for cause. The district court allowed a traverse of those
                   jurors before making its ruling. Sayedzada thereafter renewed his for-cause
                   challenge as to two of the prospective jurors. The district court denied
                   Sayedzada's challenges for cause, and Sayedzada used two peremptory
                   challenges to exclude those two jurors from the jury panel. Sayedzada did
                   not renew his challenge as to the other two jurors, and they were
                   empaneled.
                                In this opinion, we first address whether Sayedzada waived his
                   appellate argument of juror bias as to the two jurors he passed for cause
                   below. We thereafter address juror bias and whether the district court
                   abused its discretion by failing to strike the two challenged jurors for cause.
                                We first hold that a party waives the right to challenge a juror's
                   presence on the jury on appeal where the party's appellate argument is
                   based on facts known to the party during voir dire; the party consciously
                   elected not to pursue, or abandoned, a challenge for cause on that basis; and
                   the party accepted the juror's presence on the jury. We conclude that in this
                   case, Sayedzada waived his arguments regarding the empaneled jurors. We
                   thereafter turn to the issue of juror bias and distinguish between actual.
                   implied, and inferable bias. We conclude the district court erred by denying
                   one of Sayedzada's challenges for cause, but this error is harmless and does
                   not warrant reversal.
                                                       FACTS
                                Sayedzada attacked a condominium-complex security guard
                   who confronted him after the guard noticed he was hiding something under
                   his shirt and acting suspiciously. The guard subdued Sayedzada and called
                   the police. The guard discovered Sayedzada had a purse hanging around
COURT OF APPEALS
        OF

     NEVADA
                                                          2
(0) 19475
                   his neck, which Sayedzada claimed to have found. The purse contained
                   several credit cards belonging to a woman and her family. Additional credit
                   cards were found scattered on the ground where Sayedzada had been sitting
                   after the guard subdued him. Officers recovered a total of 13 credit cards.
                   When police contacted the purse's owner, she told them she was unaware
                   her purse, which she had left in her unlocked car the night before, had been
                   stolen. The State charged Sayedzada with 13 counts of possession of a credit
                   or debit card without the cardholder's consent, and he pleaded not guilty.
                               At the preliminary hearing, Sayedzada indicated that at trial
                   he would seek to exclude evidence of the purse theft. The State stated it
                   would not introduce that evidence, but acknowledged the jury would be able
                   to draw that inference from the facts.
                               As relevant to this appeal, during voir dire, Sayedzada initially
                   challenged prospective jurors 7, 29, 37, and 38 for cause. The district court
                   allowed a traverse of the challenged jurors before making its ruling. After
                   each side finished questioning the prospective jurors, Sayedzada renewed
                   his challenges to prospective jurors 29 and 38, but expressly declined the
                   court's invitation to make further challenges and did not renew his
                   challenges as to prospective jurors 7 and 37. The district court denied
                   Sayedzada's two challenges for cause without explanation, and Sayedzada
                   used his peremptory challenges to exclude prospective jurors 29 and 38 from
                   the jury panel. Prospective jurors 7 and 37 were empaneled, and Sayedzada
                   accepted the jury panel without further objection. The jury convicted
                   Sayedzada on all charges following a two-day trial. Sayedzada appeals.
                                                   ANALYSIS
                               Sayedzada contends the district court's denial of his challenges
                   for cause requires reversal because prospective jurors 7 and 37 were
                   empaneled, which in turn prejudiced his case. Sayedzada also contends the
COURT OF APPEALS
        OF
     NEVADA
                                                            3
(0) 1947B
                   district court abused its discretion by denying his challenges for cause to
                   prospective jurors 29 and 38. 1 We address these points in turn.
                   Waiver of right to challenge jurors 7 and 37 on appeal
                                 Sayedzada argues the empaneled jury was not fair and
                   impartial because it included jurors 7 and 37, whom he had initially
                   objected to for cause below. Sayedzada claims these jurors gave answers
                   during voir dire that indicated they were biased. When questioned at oral
                   argument as to whether his failure to maintain an objection below waived
                   the claim, Sayedzada conceded that he failed to renew his challenge for
                   cause with respect to these jurors after they were traversed as to bias. But
                   Sayedzada argued his counsel's actions below are irrelevant under Blake v.
                   State, 2 which he contends requires this court to reverse the verdict if any
                   biased juror is empaneled, regardless of whether the party challenged that
                   juror for cause below.




                         1 Sayedzada    additionally argues the district court violated his
                   constitutional rights by denying his fair-cross-section challenge without an
                   evidentiary hearing. Sayedzada did not make a prima facie showing that
                   the venire process systematically excluded a distinctive group in the
                   community or that the district court selected the jury panel in an unfair
                   manner, and accordingly, we conclude Sayedzada was not deprived of his
                   right to a jury selected from a fair cross section of the community. See
                   Williams v. State, 121 Nev. 934, 939, 125 P.3d 627, 631 (2005) ("The Sixth
                   Amendment does not guarantee a jury or even a venire that is a perfect
                   cross section of the community."). Sayedzada further argues the evidence
                   was insufficient, the prosecutor engaged in misconduct, the district court
                   abused its discretion when making various evidentiary findings, and
                   cumulative error warrants reversal. We have carefully considered the
                   parties' arguments on these additional points and conclude these claims
                   lack merit.

                         2 121 Nev. 779, 796, 121 P.3d 567, 578 (2005).
COURT OF APPEALS
        OF
     NEVADA


(0) 19473
                                   As an initial matter, Blake does not stand for the broad
                       proposition Sayedzada argues. The Nevada Supreme Court concluded in
                       Blake that, even had the district court abused its discretion by denying a
                       for-cause challenge to a juror, the error was not reversible where the
                       defendant failed to show, or even argue, "that any juror actually empaneled
                       was unfair or biased." 121 Nev. at 796, 121 P.3d at 578. Notably, the
                       appellant in Blake preserved his argument for appeal by challenging the
                       juror below. Id. at 795-96, 121 P.3d at 578. Thus, Blake simply comports
                       with the general rule echoed in other Nevada cases that erroneously failing
                       to strike a juror for cause is not reversible error where the jury actually
                       empaneled is impartial. See, e.g., Preciado v. State, 130 Nev. 40, 44, 318
P.3d 176, 178 (2014) ("A district court's erroneous denial of a challenge for
                       cause is reversible error only if it results in an unfair empaneled jury.");
                       Weber v. State, 121 Nev. 554, 581, 119 P.3d 107, 125 (2005) ("Any claim of
                       constitutional significance must focus on the jurors who were actually
                       seated, not on excused jurors?), rejected on other grounds by Farmer u.
                       State, 133 Nev. , 405 P.3d 114 (2017); see also Ross v. Oklahoma, 487
U.S. 81, 88 (1988) (noting peremptory challenges "are a means to achieve
                       the end of an impartial jury").
                                   The issue before this court is whether a defendant may waive
                       subsequent challenges to the seating of a juror where the record
                       demonstrates the defendant was aware of the particular facts below; the
                       defendant consciously elected not to pursue, or abandoned, a challenge for
                       cause based on these facts; and the defendant accepted the juror's presence
                       on the jury. The Nevada Supreme Court has held, albeit not recently, that
                       a defendant does waive the right to challenge the seating of a juror under
                       such circumstances. See McCall v. State, 97 Nev. 514, 516, 634 P.2d 1210,

COURT OF APPEALS
         OF
      NEVADA

                                                             5
(L)) 1947B    BecLLB
                   1211 (1981); State v. Hartley, 22 Nev. 342, 357, 40 P. 372, 374 (1895); State
                   v. Anderson, 4 Nev. 265, 279 (1868).
                                  The Nevada Supreme Court first addressed this issue in 1868
                   in Anderson. 4 Nev. at 279. There, during voir dire, a juror stated "he had
                   formed and expressed an unqualified opinion as to the guilt or innocence of
                   the prisoner, but subsequently had modified that opinion"          Id. Defense
                   counsel "failed to challenge the juror for either implied or actual bias, but
                   accepted him without objection." Id. Anderson attempted to challenge the
                   juror on appeal, and the Nevada Supreme Court concluded he could not
                   raise this objection on appeal. Specifically, the court held:
                                  If the prisoner accepts a juror without objection,
                                  whom he knows to haveS formed and expressed an
                                  unqualified opinion, he cannot, after verdict, raise
                                  this objection. If he willfully takes his chance with
                                  such a juror, he must abide the result. Otherwise a
                                  prisoner could always get a new trial by simply
                                  refusing to exercise his unquestioned right to
                                  challenge such jurors for implied bias.
                   Id.
                                  The Nevada Supreme Court again addressed the issue of waiver
                   in Hartley. 22 Nev. at 354-57, 40 P. at 373-74. In this case, during voir dire
                   several jurors each "answered that he had formed an unqualified opinion as
                   to the guilt or innocence of [Hartley]."    Id. at 354, 40 P. at 373. Hartley
                   accepted the jurors without objection and subsequently argued on appeal
                   that because these jurors should have been disqualified, he was denied his
                   right to a fair and impartial trial. Id. at 354-55, 40 P. at 373. Looking to
                   the common law and Nev. Gen. Stat. § 4214 (1861), 3 the court found that,



                         3 This
                              statute was eventually codified in NRS 175.075 and repealed in
                   1967. 1967 Nev. Stat., ch. 523, § 447, at 1472.
COURT OF APPEALS
        OF
     NEVADA
                                                           6
(0) 19470
                   under both, "a defendant could waive an objection to a juror, and that he
                   did waive it unless the challenge was taken prior to the jury being
                   completed; and especially was this the case when the ground of challenge
                   was then known." Id. at 355-56, 40 P. at 373-74 (noting this view is further
                   supported by caselaw, including Anderson). The court further held that "in
                   such case, after verdict. [the defendant does not have a] constitutional
                   ground for the objection that he has not been tried by a 'constitutional jury."'
                   Id. at 357, 40 P. at 374.
                                The Nevada Supreme Court has cited Anderson and Hartley on
                   several occasions, recognizing their holdings that a defendant can waive the
                   right to raise a challenge to juror bias on appeal.     See Maxey v. State, 94
Nev. 255, 256, 578 P.2d 751, 752 (1978) (citing Hartley and holding where a
                   defendant has knowledge of misconduct during voir dire, he must
                   immediately assert his right to a mistrial or he will be deemed to have
                   waived any alleged error); Hanley v. State, 83 Nev. 461, 464, 434 P.2d 440,
                   442 (1967) (citing Anderson and Hartley in context of determining whether
                   a change of venue is warranted due to the inability to obtain an impartial
                   jury); State u. McMahon, 17 Nev. 365, 370, 30 P. 1000, 1001 (1883) (citing
                   Anderson in context of finding that a provision, which required a jury sworn
                   to try an indictment for a felony be kept together until finally discharged by
                   the court, may be waived); State v. Borowsky, 11 Nev. 119, 127 (1876) (citing
                   Anderson in context of determining whether a defendant can consent to
                   proceed with a misdemeanor prosecution with less than the full number of
                   jurors required).
                               Finally, it appears the Nevada Supreme Court most recently
                   addressed the issue of waiver in 1981 in McCall. 97 Nev. at 515-16, 634
                   P.2d at 1211. In that case, defense counsel received, before voir dire, a

COURT OF APPEALS
        OF
     NEVADA

                                                          7
(0) 19475    e
                   juror's questionnaire that indicated she was a citizen of British Columbia.
                   Id. at 516, 634 P.2d at 1211. There was no objection at the time of voir dire,
                   but McCall moved for a mistrial after trial and sentencing, when he
                   discovered the juror was a non-citizen.     Id. at 516, 634 P.2d at 1211. On
                   appeal, McCall alleged "he was denied his right to a jury trial before twelve
                   citizens because one juror was an alien."    Id. at 515-16, 634 P.2d at 1211.
                   The court found McCall's failure to object to the seating of the non-citizen
                   juror at the time of voir dire constituted a waiver of that claim.   Id. at 516,
                   634 P.2d at 1211.
                               Although a significant amount of time has lapsed since
                   Anderson, Hartley, and McCall were decided, the policy underlying the
                   waiver rule remains sound. Parties should not be able to strategically place
                   questionable jurors on the jury as a means of cultivating grounds for
                   reversal should the verdict be unfavorable. As more recently observed by
                   the Supreme Court of Appeals of West Virginia, the waiver rule "serves to
                   minimize the incentive to sandbag in the hope of acquittal and, if
                   unsuccessful, mount a post-conviction attack on the jury selection process."
                   State v. Tommy Y, Jr., 637 S.E.2d 628, 637 (W. Va. 2006) (quoting State v.
                   Marlow, 888 S.W.2d 417, 420 (Mo. Ct. App. 1994)); see also United States v.
                   Brazelton, 557 F.3d 750, 755 (7th Cir. 2009) (cautioning that allowing a
                   defendant to intentionally forgo challenging a juror for cause and yet obtain
                   a reversal based on that juror's presence on the jury would effectively allow
                   defendants to "plant an error and grow a risk-free trial" (quoting       United
                   States v. Boyd, 86 F.3d 719, 722-23 (7th Cir. 1996))).
                               We therefore take this opportunity to reiterate that a party
                   waives any challenge to the seating of a juror on appeal where the party
                   was aware of the basis for the challenge at the time of voir dire, had the

COURT OF APPEALS
        OF
     NEVADA
                                                          8
(0) 19478    0
                   opportunity to challenge the prospective juror on those facts but ultimately
                   declined to do so, and approved the juror's presence on the jury panel. We
                   emphasize that for the waiver rule to apply, the record must clearly
                   demonstrate the party was aware of the salient facts and consciously chose
                   to approve the juror for jury service rather than advance a challenge for
                   cause. Where the record does not so demonstrate, a challenge to the seating
                   of a juror may be reviewed for plain error.     See NRS 178.602 (plain error):
                   Jeremias v. State, 134 Nev. „ 412 P.3d 43, 48 (2018) (explaining NRS
                   178.602 provides a mechanism for review of a forfeited error); Nelson v.
                   State, 123 Nev. 534, 543-44, 170 P.3d 517, 523-24 (2007) (reviewing an
                   unpreserved challenge to an empaneled juror for plain error); see also
                   United States v. Olano, 507 U.S. 725, 733 (1993) (distinguishing waiver,
                   which occurs where a defendant intentionally relinquishes a known right,
                   from forfeiture, the failure to timely assert a right).
                                Turning to the present case, Sayedzada was aware of the facts
                   elicited during voir dire that he claims demonstrates jurors 7 and 37 were
                   biased. And, in fact, Sayedzada initially attempted to challenge those jurors
                   for cause. But Sayedzada elected to not renew his challenge after the
                   traverse of the jurors. More to the point, Sayedzada intentionally bypassed
                   two opportunities to challenge the jurors on the same facts he now raises on
                   appeal: immediately following the traverse when he reasserted his for-cause
                   challenge to prospective jurors 29 and 38, and again when the district court
                   expressly asked whether either party had any further challenges and
                   Sayedzada asserted he did not. Sayedzada thereafter accepted the jury
                   panel. These facts demonstrate Sayedzada's intent below to relinquish his
                   objection to these jurors and accept their presence on the jury panel.
                   Accordingly, we conclude Sayedzada waived his right to make an appellate

COURT OF APPEALS
        OF
     NEVADA
                                                           9
(0) 1947B
                   argument as to the bias of these jurors, along with any objection that the
                   presence of these jurors on the jury deprived him of his right to be tried by
                   a fair and impartial jury.
                   For-cause challenges to prospective jurors 29 and 38
                               Sayedzada contends the district court abused its discretion by
                   denying his challenges for cause to jurors 29 and 38 because both
                   demonstrated bias in their voir dire answers and each had experiences
                   similar to the victim's.
                               Under NRS 175.036(1), a party may challenge a prospective
                   juror "for any cause . . . which would prevent the juror from adjudicating
                   the facts fairly." The juror's qualification is a question of fact for the trial
                   judge. See NRS 16.060; Hall v. State, 89 Nev. 366, 370-71, 513 P.2d 1244,
                   1247 (1973) (applying NRS 16.060, which pertains to civil cases, to a
                   criminal trial). Thus, we generally will defer to the trial court's decision so
                   long as the trial court sufficiently questioned the juror and determined the
                   juror was unbiased and could be impartial. See Preciado v. State, 130 Nev.
40, 44, 318 P.3d 176, 178-79 (2014) (discussing the standard of review in
                   challenges for cause); see also United States u. Maloney, 699 F.3d 1130,
                   1137-38 (9th Cir. 2012) (discussing cases where the jurors in question had
                   experiences similar to the facts of the cases and the district courts'
                   questioning of those jurors was sufficient to show their impartiality),
                   overruled on other grounds by United States v. Maloney, 755 F.3d 1044 (9th
                   Cir. 2014). When reviewing whether a juror demonstrated bias, the juror's
                   statements must be considered as a whole.        See Weber v. State, 121 Nev.
554, 581, 119 P.3d 107, 125 (2005).
                                The Nevada Supreme Court has repeatedly held district courts
                   must strike for cause any juror whose voir dire answers demonstrate the
                   juror's views would prevent or substantially impair the juror's ability to be
COURT OF APPEALS
         OF
      NEVADA
                                                          10
(0) 194711
                   impartial and apply the law. See, e.g., Khoury v. Seastrand, 132 Nev.            ,
                      , 377 P.3d 81, 88-89 (2016) (clarifying that prospective jurors whose voir
                   dire answers demonstrate actual bias must be dismissed for cause);
                   Preciado, 130 Nev. at 44, 318 P.3d at 178-79 (concluding the district court
                   should have removed for cause a prospective juror whose answers cast doubt
                   on her ability to be impartial); Jitnan v. Oliver, 127 Nev. 424, 431-32, 254
P.3d 623, 628-29 (2011) (holding that prospective jurors whose views would
                   prevent them from performing their duties as jurors should be removed for
                   cause). However, bias may also arise based on the juror's background or
                   experiences and may exist even where the juror promises impartiality.      See
                   Sanders v. Sears-Page, 131 Nev. 500, 508-09, 354 P.3d 201, 206-07 (Ct. App.
                   2015); see also United States v. Torres, 128 F.3d 38, 45-48 (2d Cir. 1997)
                   (addressing implied and inferable bias).
                               In Torres, the United States Court of Appeals for the Second
                   Circuit defined three types of bias that provide grounds for removing a juror
                   for cause: actual, implied, and inferable bias. 128 F.3d at 43-48. Actual
                   bias, or bias in fact, arises where the juror demonstrates a state of mind
                   that prevents the juror from being impartial. Id. at 43-44; see also Sanders.
131 Nev. at 507, 354 P.3d at 206 (addressing actual bias). Thus, the court
                   will find actual bias where the juror admits to partiality or the juror's voir
                   dire answers demonstrate bias. Torres, 128 F.3d at 43-44; see also Preciado.
130 Nev. at 44-45, 318 P.3d at 179 (reviewing voir dire answers for actual
                   bias); Jitnan, 127 Nev. at 432, 254 P.3d at 629 (considering whether a juror
                   who gave inconsistent answers demonstrated bias). A determination of
                   actual bias is grounded in the court's adequate questioning of the juror
                   regarding the juror's ability to apply the law impartially.   Torres, 128 F.3d
                   at 44. A district court has broad discretion to determine whether a juror's

COURT OF APPEALS
        OF
     NEVADA

                                                         11
(0) 19475
                   answers evince actual bias. "as it is better able to view a prospective juror's
                   demeanor than a subsequent reviewing court."        Khoury, 132 Nev. at
                   377 P.3d at 88 (quoting Jitnan, 127 Nev. at 431, 254 P.3d at 628).
                               In contrast, implied bias, or bias as a matter of law, depends
                   solely on the juror's background and/or relationship to the parties or case,
                   and exists independently of actual bias. Torres, 128 F.3d at 45. Thus, the
                   juror's voir dire answers regarding the juror's ability to be impartial have
                   no bearing on implied bias. Id. Under common law, implied bias exists in
                   a narrow set of specific situations, most of which deal with the juror's
                   relationship to the case, such as where the juror is related to or has worked
                   with a party, or has some interest in the outcome of the case.       See id.; cf.
                   Nev. Gen. Stat. § 4220 (1861) (limiting implied bias to nine specific
                   situations). The Nevada Legislature has codified elements of the common
                   law's implied bias in the civil context, see NRS 16.050 (addressing
                   challenges for cause), and this court has previously considered whether
                   other situations may establish implied bias and require a court to remove a
                   juror for cause.   See Sanders, 131 Nev. at 508-09, 354 P.3d at 206-07.
                   However, the Legislature has not codified a definition or prohibition on
                   implied bias in the criminal context. As we conclude the facts in this case
                   ultimately do not rise to the level of implied bias, we need not attempt to
                   define its parameters here.    See Torres, 128 F.3d at 46 ("[T]he doctrine of
                   implied bias is reserved for 'exceptional situations' in which objective
                   circumstances cast concrete doubt on the impartiality of a juror." (citing
                   Smith v. Phillips, 455 U.S. 209, 222 (1982) (O'Connor, J., concurring)));
                   Tinsley v. Borg, 895 F.2d 520, 527 (9th Cir. 1990) (urging prudence in
                   formulating categories that bar jurors).



COURT OF APPEALS
        OF
     NEVADA
                                                         12
(0) 19473
                               A third type of bias, inferable bias, arises where the juror
                   discloses some fact that "bespeaks a risk of partiality sufficiently significant
                   to warrant granting the trial judge discretion to excuse the juror for cause ;
                   but not so great as to make mandatory a presumption of bias." Torres, 128
F.3d at 47. Inferable bias is related to actual bias in that it derives from
                   facts elicited during voir dire, but it is also distinct in that it does not rely
                   upon the juror's admission of bias or the judge's evaluation of the juror's
                   credibility. Id.   Inferable bias is related to implied bias in that it exists
                   independently of the juror's assertion of impartiality, but it is also distinct
                   in that "the disclosed fact does not establish the kind of relationship
                   between the juror and the parties or issues in the case that mandates the
                   juror's excusal for cause."    Id.   Unlike the situation where mandatory
                   disqualification arises because a juror is actually or impliedly biased, a
                   judge may exercise his or her discretion to infer bias from the facts elicited
                   during voir dire where those facts show an average person in the juror's
                   situation would be unable to decide the matter objectively.            Id.   This
                   discretion to infer bias enables courts to strike for cause jurors who either
                   may have an interest in concealing their bias or may be unaware of it, but
                   whose answers demonstrate that the juror cannot reasonably be expected
                   to separate his or her own experiences from the facts at the core of the case
                   and judge impartially. Id. at 47-48; see Dennis v. United States, 339 U.S.
162, 172-73 (1950) (Reed, J., concurring) (noting the court's decision that it
                   would not imply bias to jurors based on their employer did not mean the
                   court could not do so "when circumstances are properly brought to the
                   court's attention which convince the court that Government employees
                   would not be suitable jurors in a particular case" (emphasis added)).



COURT OF APPEALS
        OF
     NEVADA
                                                          13
(C) 1947B
                                    Inferable bias is not the same as potential bias, which does not
                    justify removing a juror for cause. Compare Torres, 128 F.3d at 46-48, with
                    Khoury, 132 Nev. at , 377 P.3d at 89. Bias may be inferred where facts
                    disclosed by the prospective juror during voir dire show an average person
                    in the juror's situation would not be able to be unbiased.      Torres, 128 F.3d
                    at 46-48. For example, bias may be inferred where "a juror has engaged in
                    activities that closely approximate those of the defendant on trial."     Id. at
                    47. "[Once facts are elicited that permit a finding of inferable bias, then,
                    just as in the situation of implied bias, the juror's statements as to his or
                    her ability to be impartial become irrelevant."        Id.   On the other hand,
                    potential bias is the suggestion of bias based on the juror's expressed doubts
                    as to his or her impartiality and ability to follow the law. See Khoury, 132
                    Nev. at , 377 P.3d at 89. Unlike inferable bias, if a juror manifests
                    potential bias, further questioning may either rehabilitate the juror or
                    demonstrate impermissible bias if the juror's answers, taken as a whole,
                    demonstrate the juror's state of mind "substantially impairs the juror's
                    ability to apply the law and the instructions of the court in deciding the
                    verdict." Id.
                                With this in mind, we turn now to Sayedzada's claim that the
                    district court abused its discretion by denying his challenges for cause to
                    prospective jurors 29 and 38.
                          Prospective juror 29
                                We are troubled by prospective juror 29's answers during voir
                    dire. First, prospective juror 29 disclosed that she had past experiences
                    similar to those of the victim in this case. Specifically, prospective juror 29
                    was the victim of credit card theft on several occasions and was also a victim
                    of a vehicle burglary where her purse and other valuable items were stolen.
                    And, critically, prospective juror 29 expressly and repeatedly doubted her
COURT OF APPEALS
       OF
    NEVADA

                                                             14
(0) 1947B Fogil*D
                   ability to be impartial as a result of her own victimization, stating, "It
                   makes me very angry. . At makes me mad. I don't know if I could be
                   impartial." Although after further questioning, prospective juror 29
                   asserted the experiences did not affect her view of the criminal justice
                   system and claimed she could be fair and impartial, she immediately
                   backtracked, reiterating that "[Hersonally, it makes you angry, but who
                   wouldn't be," and admitting that, despite her assertion of impartiality, she
                   still "could be biased" by her experiences. Of even further concern,
                   prospective juror 29 gratuitously opined that the role of a criminal defense
                   attorney is to "get your client off the [ ] hook" and she firmly believed that
                   as "a matter of integrity," a truly innocent defendant would necessarily
                   want to "state [their] case personally." Unlike other prospective jurors, she
                   did not retreat from these opinions upon further questioning.
                                We conclude the district court abused its discretion by denying
                   Sayedzada's challenge for cause as to prospective juror 29. 4 The facts here
                   show prospective juror 29 demonstrated actual bias. She expressly and
                   repeatedly doubted her ability to be impartial, disparaged Sayedzada's
                   constitutional right not to testify and the defense attorney's role in the case,
                   and offered only a lukewarm claim of impartiality to counter those
                   damaging statements. Prospective juror 29's statements as a whole
                   demonstrated that her bias would have prevented or substantially impaired




                         4 We note the district court's decision is particularly troubling here,
                   where the district court failed to provide any reason for its decision and the
                   bias is apparent from the record. See Jitnan, 127 Nev. at 433, 254 P.3d at
                   629 (noting district courts are encouraged to make particularized findings
                   on the record when deciding a challenge for cause and the failure to do so
                   hampers appellate review).
COURT OF APPEALS
        OF
     NEVADA
                                                          15
(D) 194Th
                   her ability to apply the law and the court's instructions.    See Khoury, 132
                   Nev. at , 377 P.3d at 89.
                                We also determine that even if there was no actual bias, these
                   facts would have supported striking prospective juror 29 for inferable bias.
                   The district court was aware from the pretrial proceedings and voir dire
                   that prospective juror 29 was the victim of the same key crimes underlying
                   the charges: car burglary, purse theft, and credit card theft. And, critically,
                   prospective juror 29's statements that these experiences made her "angry"
                   and admissions that those experiences could bias her against the defendant
                   show that she would be unable to separate her own experiences from those
                   in this particular case. An objective evaluation of these facts supports a
                   conclusion that an average person in prospective juror 29's position would
                   not be able to decide the case objectively. Because the record supports an
                   inference that prospective juror 29's similar experiences would have
                   prevented her from deciding the matter objectively, the district court would
                   have been within its discretion to infer bias and strike prospective juror 29
                   accordingly. 5 See Torres, 128 F.3d at 48 (affirming the decision to strike for
                   cause a juror who had engaged in conduct similar to the conduct alleged
                   against the defendant); el Brioady v. State, 133 Nev. „ 396 P.3d 822,
                   823-25 (2017) (noting that a juror's history of being molested as a child could
                   have "very likely" supported a challenge for cause where the defendant was
                   on trial for sexual assault of a child and lewdness with a child).




                         5 We  note, however, that credit card theft or compromise is especially
                   commonplace in today's society and a juror's experience with such a crime
                   is unlikely to support an inference of bias absent more particularized
                   similarities to the victim's experience.
COURT OF APPEALS
        OF
     NEVADA

                                                          16
021 19475
                               Although the district court should have granted the challenge
                   for cause as to prospective juror 29, a district court's error in denying a
                   challenge for cause is not grounds for reversal unless the defendant
                   demonstrates both that he exhausted all of his peremptory challenges and
                   that an empaneled juror was unfair or biased. Preciado v. State. 130 Nev.
40, 44, 318 P.3d 176, 178 (2014); Blake v. State, 121 Nev. 779, 796, 121 P.3d
567, 578 (2005). We conclude the error was harmless here. Sayedzada
                   removed both prospective jurors 29 and 38 by peremptory challenge.
                   Further, as we held above, he waived his arguments that jurors 7 and 37
                   were biased, along with any objection that the presence of these jurors on
                   the jury deprived him of his right to be tried by a fair and impartial jury.
                   And Sayedzada does not argue any other empaneled juror was biased.
                   Accordingly, we conclude no relief is warranted. See Preciado, 130 Nev. at
                   44, 318 P.3d at 178.
                         Prospective juror 38
                               We conclude the district court did not abuse its discretion by
                   denying the challenge for cause to prospective juror 38. Unlike prospective
                   juror 29, prospective juror 38 did not express more than a possibility of bias
                   arising from her experiences. Prospective juror 38 asserted she could be
                   fair and impartial and that she did not believe her experiences would affect
                   her ability to fairly judge the case. And although prospective juror 38 had
                   been the victim of having her bank account and credit card information
                   stolen, she did not have experiences closely similar to those of the victim
                   here. Accordingly, the record does not show that prospective juror 38
                   harbored bias that would prevent her from applying the law or following the
                   court's instructions. See Khoury, 132 Nev. at , 377 P.3d at 89; Hall v.
                   State, 89 Nev. 366, 370-71, 513 P.2d 1244, 1247 (1973) (finding defendant
                   was not entitled to a new trial because the fact that a juror was the victim
COURT OF APPEALS
        OF
     NEVADA

                                                         17
(0) 19473
                   of a burglary committed on the first day of a burglary trial was not grounds
                   to dismiss the juror as a matter of law, and there was no proof of actual bias
                   on the part of the juror or facts from which to infer the juror was biased).
                                                  CONCLUSION
                               A defendant is entitled to a fair and impartial jury, and the
                   district court must remove biased jurors for cause. However, a party waives
                   the right to challenge a juror's presence on the jury on appeal where the
                   party's appellate argument is based on facts known to the party during voir
                   dire; the party consciously elected not to pursue, or abandoned, a challenge
                   for cause on that basis; and the party accepted the juror's presence on the
                   jury panel. In this case, we conclude Sayedzada waived his challenges as to
                   jurors 7 and 37.
                               In assessing juror bias, a district court must excuse a juror for
                   cause for actual and implied bias, and may excuse a juror for inferable bias.
                   The failure to excuse a biased prospective juror is reversible error only
                   where the erroneous denial of the for-cause challenge results in an unfair
                   empaneled jury. Here, although the district court abused its discretion by
                   failing to strike for cause a prospective juror who demonstrated actual and




COURT OF APPEALS
         OF
      NEVADA
                                                         18
(0) I )475
                   inferable bias, the error does not warrant reversal. Accordingly, we affirm
                   Sayedzada's conviction.




                                                       Silver

                   We concur:




                   Tao
                         Y stbaC.                 J.




                                                  J.




COURT OF APPEALS
       OF
    NEVADA
                                                        19
(0) IVOR va,ps